t c memo united_states tax_court ryan m fleischer petitioner v commissioner of internal revenue respondent docket no filed date howard n kaplan for petitioner randall l eager jr for respondent memorandum findings_of_fact and opinion paris judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively the only issue for decision is whether petitioner or his s_corporation must report the income earned for the years in issue findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in nebraska when he timely filed his petition i petitioner’s occupation petitioner is a financial consultant developing investment portfolios for clients after graduating from the university of nebraska with a degree in business administration petitioner obtained his series and licenses so that he could purchase and sell securities under the securities exchange act of act ch 48_stat_881 codified as amended pincite u s c sec_78a to 78pp and the financial industry regulatory authority finra and the 1respondent also disallowed deductions for certain expenses reported on the forms 1120s u s income_tax return for an s_corporation determining that certain business_expenses that were previously reported on the s corp return are allowed on schedule c to the extent of dollar_figure dollar_figure and dollar_figure for taxable years and respectively since the related expenses were expended and paid for ordinary sic and necessary business purposes the notice_of_deficiency reflects the parties’ partial resolution of the deductions for business_expenses on schedules c profit or loss from business and schedules e supplemental income and loss from rental real_estate royalties partnerships s_corporations estates trusts remics etc for the years in issue subject_to the resolution of the income issue north american securities administration association nasaa rules he is also a certified financial planner a registered financial consultant and a licensed seller of variable health and life_insurance policies under nebraska law petitioner started his career with waddell reed inc an investment firm that sold proprietary products and performed financial planning he left waddell reed inc to work for first national bank of omaha where he again sold proprietary products to clients the clients of waddell reed inc and first national bank of omaha were not petitioner’s he provided advice and services to his employers’ clients wanting to have his own clients and accounts on which to work--and to provide his clients with varying investment opportunities--petitioner struck out on his own 2pursuant to finra and nasaa the series license allows the licensee to sell mutual funds variable annuities and insurance premiums the series license is the general securities representative license which allows the licensee to sell almost any type of individual security the serie sec_24 license allows the licensee to supervise and manage a general securities broker-dealer the serie sec_63 license is the uniform securities agent license which allows the licensee to transact business within a state and is required by every state the serie sec_65 license is required to provide financial advice or services on a noncommission basis ii petitioner’s agreements and contract on date petitioner entered into a representative agreement with linsco private ledger financial services lpl the agreement expressly states that petitioner’s relationship with lpl is that of an independent_contractor petitioner signed the agreement in his personal capacity after consulting both his business attorney and his cpa petitioner incorporated fleischer wealth plan fwp and caused it to elect s_corporation status the court takes judicial_notice of the fact that fwp was incorporated in the state of nebraska on date see fed r evid petitioner was the sole shareholder and the president secretary and treasurer of fwp on date petitioner entered into an employment agreement with fwp the agreement expressly states that petitioner’s term of employment with fwp began on date petitioner was paid an annual salary to perform duties in the capacity of financial advisor those duties consisted of acting in the clients’ best interests in managing client investment portfolios expanding fwp’s client base and the overall presence of fwp drafting and reviewing financial documents and representing fwp diligently and responsibly at all times the agreement gives fwp the right to reasonably modify petitioner’s duties at its discretion the agreement includes other common provisions found in employment agreements such as provisions for the reimbursement of expenses and how to terminate the agreement an arbitration clause and a noncompete clause the agreement does not include a provision requiring petitioner to remit any commissions or fees from lpl or any other third party to fwp petitioner signed the agreement twice--once as fwp’s president and once in his personal capacity outside of the employment agreement fwp entered into no other contracts during the years in issue on date petitioner entered into a broker contract with massmutual financial group mass mutual the contract is between petitioner and massmutual--there is no mention of fwp in the contract the contract explicitly states that there is no employer-employee relationship between petitioner and massmutual petitioner signed the contract in his personal capacity at the time petitioner entered into the contract he was selling only fixed insurance products there are no addendums or amendments to either the lpl agreement or the massmutual contract requiring those entities to begin paying fwp instead of petitioner or to recognize fwp in any capacity iii petitioner’s form sec_1040 and fwp’s forms 1120s a for petitioner reported taxable wage income of dollar_figure from fwp on his form_1040 u s individual_income_tax_return he attached a schedule e to his form_1040 reporting nonpassive_income of dollar_figure from fwp no amount was reported for self-employment_tax but petitioner did claim a self-employed health insurance deduction of dollar_figure on his form_1040 there were no forms from lpl or massmutual and no schedule c attached to petitioner’s form_1040 for fwp reported gross_receipts or sales of dollar_figure total expenses of dollar_figure and ordinary business income of dollar_figure on its form_1120s the amount of gross_receipts or sales was calculated from the forms that lpl and massmutual issued to petitioner for the schedule_k-1 shareholder’ sec_3petitioner filed a form 1040x amended u s individual_income_tax_return for to claim the first-time_homebuyer credit no other changes were made to his form_1040 4generally form 1099-misc miscellaneous income is the form used to report nonemployee compensation the court will refer to the form as form_1099 throughout 5although no forms are attached to the federal_income_tax returns that were admitted into the record the parties stipulated that both lpl and continued share of income deductions credits etc that fwp issued to petitioner reported ordinary business income of dollar_figure b for petitioner reported taxable wage income of dollar_figure from fwp on his form_1040 he attached a schedule e to his form_1040 reporting nonpassive_income of dollar_figure from fwp no amount was reported for self-employment_tax but petitioner did claim a self-employed health insurance deduction of dollar_figure on his form_1040 there were no forms from lpl or massmutual and only page of a schedule c attached to petitioner’ sec_2010 form_1040 petitioner reported in part v on page of the schedule c other expenses of dollar_figure reported by was typed across from that amount followed by a redacted word or phrase continued massmutual issued forms to petitioner in his individual capacity for the years in issue 6generally an s_corporation is not subject_to income taxes sec_1363 the corporation’s income losses deductions and credits are passed through to the shareholders at their pro_rata shares sec_1366 because petitioner was the sole shareholder of fwp of these items was passed through to him see supra p an s_corporation is required to file an information_return sec_6037 unless otherwise stated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure for fwp reported gross_receipts or sales of dollar_figure total expenses of dollar_figure and ordinary business income of dollar_figure on its form_1120s the reported gross_receipts or sales were calculated from the forms that lpl and massmutual issued to petitioner for see supra note the schedule_k-1 that fwp issued to petitioner reported ordinary business income of dollar_figure c for petitioner reported taxable wage income of dollar_figure from fwp on his form_1040 he attached to his form_1040 a schedule c showing ryan fleischer as both his principal business or profession and his business name and reporting gross_income of dollar_figure and other expenses of dollar_figure for a net_profit_or_loss of zero petitioner also attached a schedule e to his form_1040 reporting nonpassive_income of dollar_figure from fwp no amount was reported for self-employment_tax but petitioner did claim a self-employed health insurance deduction of dollar_figure on his form_1040 there were no forms from lpl or massmutual attached to petitioner’ sec_2011 form_1040 7petitioner testified that he zeroed out schedules c and reported all income from lpl and massmutual on schedules e for the years in issue the only federal_income_tax return from one of the years in issue that fully corroborates petitioner’s testimony is the return for while not in issue petitioner’s return for the year he incorporated fwp also corroborates his testimony for fwp reported gross_receipts or sales of dollar_figure total expenses of dollar_figure and ordinary business income of dollar_figure the reported gross_receipts or sales were calculated from the forms that lpl and massmutual issued to petitioner for see supra note the schedule_k-1 that fwp issued to petitioner reported ordinary business income of dollar_figure iv notice_of_deficiency respondent issued petitioner a notice_of_deficiency determining deficiencies of dollar_figure dollar_figure and dollar_figure for and respectively respondent determined under sec_482 and sec_61 that the gross_receipts or sales fwp reported on its forms 1120s should have properly been reported by petitioner as self-employment_income on schedules c attached to his form sec_1040 for the years in issue petitioner timely petitioned the court challenging respondent’s determination opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 under certain circumstances the burden_of_proof as to factual matters may shift to the commissioner pursuant to sec_7491 petitioner did not argue for a burden shift under sec_7491 and the record does not establish that he has met the prerequisites for a burden shift therefore the burden_of_proof remains his i general and longstanding principles of income_taxation it has long been held that the first principle of income_taxation is that income must be taxed to him who earned it see 410_us_441 337_us_733 281_us_111 while this principle is easily applied between two individuals by simply asking who performed the services or created the goods the question of who earned the income is not so easily answered when a corporation is involved for almost as long as this first principle of income_taxation has been in place the principle that a corporation is a separate taxable entity has been too see 319_us_436 citing 292_us_435 and 308_us_488 because it is impractical to apply a simplistic who earned the income test when the court’s choices are a corporation and its service-provider employee the question has evolved to one of who controls the earning of the income 78_tc_882 citing 73_tc_1246 aff’d without published opinion 734_f2d_20 9th cir for a corporation not its service-provider employee to be the controller of the income two elements must be found the individual providing the services must be an employee of the corporation whom the corporation can direct and control in a meaningful sense id citing 621_f2d_1318 8th cir aff’g t c memo and there must exist between the corporation and the person or entity using the services a contract or similar indicium recognizing the corporation’s controlling position id citing 78_tc_604 and 77_tc_1014 aff’d 723_f2d_58 10th cir these elements can be found in the employment_tax regulations sec_31_3121_d_-1 employment_tax regs see 929_f2d_1252 8th cir accordingly within regulation sec_31_3121_d_-1 two necessary elements must be met before the corporation may be considered the true controller of the service-provider rev’g 93_tc_572 because both elements must be met before the corporation will be considered to control the service-provider employee and because the court finds that there is no contract or other indicium that fwp exhibited control_over petitioner the court will discuss only the second element ii whether fwp entered into a contract or other indicium with lpl or massmutual that exhibited its control_over petitioner on date petitioner individually entered into a representative agreement with lpl there is no mention of fwp in the representative agreement moreover fwp was not incorporated until date meaning it did not exist as a separate_entity when petitioner entered into the representative agreement with lpl additionally petitioner did not enter into an agreement that purportedly created an employer-employee relationship with fwp until approximately three weeks later therefore there was no indicium that lpl was aware that fwp controlled petitioner there is also no mention of fwp in the broker contract petitioner signed with massmutual petitioner did enter into the broker contract after fwp was incorporated on date but he still signed the contract in his individual capacity the contract expressly states that there is no employer-employee relationship between massmutual and petitioner there is no mention of fwp in the contract and no evidence in the record that massmutual was aware of whether fwp had any degree of meaningful control_over petitioner additionally petitioner testified that fwp could have signed the broker contract with massmutual because fixed insurance products were the only products that would be sold he chose to sign the broker contract in his individual capacity because of the possibility of selling variable insurance products in the future although the contract with massmutual allowed petitioner to sell variable insurance products he neither testified nor offered any other evidence that that possibility had come to fruition iii petitioner’s arguments a fwp’s lack of contracts with lpl and massmutual petitioner does not dispute that lpl and massmutual never contracted directly with fwp he argues that it was impossible for those entities to do so because fwp was not a registered entity under the securities laws and regulations to support his argument petitioner relies on sec_78o registration and regulation of brokers_and_dealers of the act as evidence that fwp could not enter into representative agreements and broker contracts see u s c sec_78o a sec_78o a of the act provides it shall be unlawful for any broker or dealer which is either a person other than a natural_person or a natural_person not associated with a broker or dealer which is a person other than a natural_person other than such a broker or dealer whose business is exclusively intrastate and who does not make use of any facility of a national securities 8in one of the years in issue congress amended the act see dodd- frank wall street reform and consumer protection act pub_l_no 124_stat_1376 sec_78o a of the act was not modified by that legislation exchange to make use of the mails or any means or instrumentality of interstate commerce to effect any transactions in or to induce or attempt to induce the purchase or sale of any security other than an exempted security or commercial paper bankers’ acceptances or commercial bills unless such broker or dealer is registered in accordance with subsection b of this section u s c sec_78o a while sec_78o a of the act clearly provides that neither a natural_person nor a person other than a natural_person can effect any transactions in or induce the purchase or sale of securities unless that person is properly registered to do so the section does not prohibit an entity from becoming registered to do so indeed petitioner did not offer and the court has not found any substantive authority that would prohibit fwp from registering to purchase or sell securities under the act petitioner testified that it would be overly burdensome and would cost millions and millions of dollars for fwp to register under the act but he offered no other evidence to corroborate his testimony the fact that fwp was not registered thus preventing it from engaging in the sale of securities does not allow petitioner to assign the income he earned in his personal capacity to fwp see 64_tc_1066 holding that a court reporter improperly assigned income to his personal_service_corporation because a court reporter was legally required to be an individual and although the corporation was a valid entity by law it could not perform such services b petitioner’s reliance on sargent and revrul_70_101 petitioner argues that the court should rule in his favor because 929_f2d_1252 is binding precedent and controls although petitioner’s case is appealable to the court_of_appeals for the eighth circuit absent a stipulation to the contrary see sec_7482 his reliance on sargent is misplaced in sargent two hockey players formed personal_service_corporations that in turn contracted with the hockey team for which they played sargent v commissioner f 2d pincite the team paid the corporations and the corporations then paid the players a salary and contributed funds to pension plans for the players id the court_of_appeals held that the taxpayers met both elements of the johnson test petitioner’s case is distinguishable because unlike the taxpayers in sargent his corporation had no contractual relationship with lpl or massmutual moreover fwp had no contractual relationships outside of the employment agreement with petitioner petitioner also relies on revrul_70_101 1970_1_cb_278 which states that the internal_revenue_service will generally treat professional service organizations formed under state professional association or corporation statutes as corporations for tax purposes petitioner’s argument is that fwp is a validly incorporated entity under nebraska state law and must be recognized as a separate taxable entity the validity of fwp is not in issue here and moreover the validity of the corporate entity does not preclude reallocation under the assignment_of_income_doctrine 530_f2d_772 8th cir iv conclusion there was no indicium for lpl to believe that fwp had any meaningful control_over petitioner as fwp had not been incorporated and no purported employer-employee relationship between fwp and petitioner existed at the time petitioner signed the representative agreement with lpl moreover there is no evidence of any amendments or addendums to the lpl agreement after fwp was incorporated although fwp had been incorporated before petitioner entered into the broker contract with massmutual fwp is not mentioned in the contract and petitioner offered no evidence that massmutual had any other indicium that fwp had any meaningful control_over him see 53_tc_365 holding income earned by individual taxpayers where corporation did not enter into any agreements with third parties and agreements between physicians in their independent capacities and third parties continued after corporation was formed for the reasons stated above the court finds that petitioner has failed to meet the second element of the control test outlined in johnson because petitioner does not meet the second element of the test enumerated in johnson there is no need for the court to analyze and the court makes no decision as to whether petitioner was an employee of fwp therefore petitioner individually not fwp should have reported the income earned under the representative agreement with lpl and the broker contract with massmutual for the years in issue the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
